MEMORANDUM **
Jose Jesus Sanchez-Sanchez appeals his sentence of 46 months imposed following his guilty plea to illegal reentry of an alien deported subsequent to an aggravated felony conviction, in violation of 8 U.S.C. § 1326(a) and (b)(2). We dismiss this appeal for lack of jurisdiction.
Sanchez-Sanchez contends that the district court improperly concluded that it did not have discretion to grant a downward departure based on the fact that his predicate felony offense was outside the “heart*766land” of cases subject to a sixteen-level enhancement under United States Sentencing Guidelines § 2L1.2(b)(l)(A), and that his criminal history was over-represented. We disagree. Our review of the record indicates that the district court was aware of its authority to depart downward, but concluded that a departure was not warranted given Sanchez-Sanchez’s criminal history and behavior. Because the district court recognized its authority to depart downward, but declined to do so, we cannot review the district court’s decision. See United States v. Romero, 293 F.3d 1120, 1126-27 (9th Cir.2002), cert. denied, 537 U.S. 1144, 123 S.Ct. 948, 154 L.Ed.2d 844 (2003).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.